Citation Nr: 0635234	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  00-22 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated at 60 
percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the benefit sought on appeal.  The 
veteran, who had active service from March 1966 to January 
1968, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In January 2004 
and March 2006, the Board returned the case to the RO for 
additional development.  The case has subsequently been 
returned to the Board for final appellate review.



FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for intervertebral disc syndrome.

2.  The veteran's lumbar spine disability has not been 
characterized as a vertebral fracture with cord involvement 
or ankylosis of the spine.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5293 & 5243 (1998-2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2004, March 2006, and July 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his lumbar spine disc disease does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

By way of background, an April 1968 rating decision granted 
service connection for a lumbosacral strain and assigned a 
noncompensable evaluation under Diagnostic Code 5295.  A 
rating decision dated in October 1971 subsequently increased 
the evaluation for the veteran's disability from 
noncompensable to 20 percent, and a rating decision dated in 
July 1999 further increased the evaluation to 40 percent.  
During the course of this appeal, a rating decision dated in 
October 2005 increased the evaluation for the veteran's back 
disability from 40 percent to 60 percent and recharacterized 
the disability as degenerative disc disease of the lumbar 
spine.  The 60 percent evaluation was assigned under 
Diagnostic Code 5293.

Under the criteria in effect when the veteran filed a claim 
for an increased evaluation, a 40 percent evaluation was the 
maximum schedular evaluation under Diagnostic Code 5295 for a 
lumbosacral strain, and a 60 percent evaluation represented 
the maximum schedular evaluation under Diagnostic Code 5293 
for intervertebral disc syndrome.  A 50 percent evaluation 
could be assigned under Diagnostic Code 5289 for unfavorable 
ankylosis of the lumbar spine and under Diagnostic Code 5286 
a 100 percent evaluation is assignable for unfavorable 
ankylosis of the spine.  A higher evaluation could also be 
assigned under Diagnostic Code 5285 for residuals of a 
fracture of the vertebrae with a 100 percent evaluation 
assignment for a fracture with cord involvement.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (1998).

The Board observes that effective September 23, 2002, the 
schedular criteria used to evaluate intervertebral disc 
syndrome were amended, and effective September 26, 2003, the 
schedular criteria used to evaluate the spine were revised 
and amended.  Under the September 2002 changes, 
intervertebral disc syndrome is evaluated based on either 
it's chronic neurologic or orthopedic manifestations or on 
the total annual duration of incapacitating episodes, 
whichever would result in a higher evaluation.  Under the 
September 2002 changes, a 60 percent evaluation remained the 
highest schedular evaluation under Diagnostic Code 5293 based 
on the total annual duration of incapacitating episodes.  

Under Diagnostic Code 5292, a 40 percent evaluation was for 
assignment for severe limitation of motion of the lumbar 
spine, and a 50 percent evaluation for severe ankylosis of 
the lumbar spine under Diagnostic Code 5289.  Higher 
evaluations are possible under Diagnostic Code 5286 for 
ankylosis of the spine or for residuals of a fracture of the 
vertebrae with cord involvement under Diagnostic Code 5285, 
both of which provided for a 100 percent evaluation.  In 
addition, chronic neurological manifestations under 
Diagnostic Code 8520 for the sciatic nerve provide for 
evaluations of 10, 20, 40, and 60 percent for incomplete 
paralysis that is described as mild, moderate, moderately 
severe and severe, with marked muscular atrophy, 
respectively.

Under the changes that became effective in September 2003, 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation.  Under the evaluations for 
intervertebral disc syndrome, the 60 percent evaluation 
represents the highest evaluation for that disability.  Under 
the general rating formula for diseases and injuries of the 
spine, a 100 percent evaluation is for assignment for 
unfavorable ankylosis of the entire spine.  

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
and private medical records, including the reports of several 
VA examinations performed between June 1999 and March 2006. 
However, after reviewing the evidence the Board finds that an 
evaluation in excess of 60 percent for the veteran's 
degenerative disc disease of the lumbar spine is not 
warranted.  These records clearly show that the veteran's 
disability has not been characterized as a fracture of the 
vertebrae with cord involvement or ankylosis of the complete 
spine or even ankylosis of the lumbar spine.  For example, 
the June 1999 VA examination showed the veteran had 
significant motion remaining in his spine, although there was 
some limitation of the range of motion due to pain and there 
was also fatigue, weakness, and lack of endurance on repeated 
use with no neurological deficits.  However, in the absence 
of evidence of ankylosis of the spine or a disability 
characterized as a fracture of the vertebrae with cord 
involvement, a higher schedular evaluation is not shown to be 
warranted under the criteria in effect when the veteran filed 
his claim for an increased evaluation for his back 
disability.

The Board also finds that the criteria in effect, effective 
September 2002 also do not provide a basis for a higher 
evaluation for the veteran's disability.  Again, the 
veteran's disability is not characterized as a fracture of 
the vertebrae with cord involvement, and there is no evidence 
that there is ankylosis of the spine so as to permit higher 
evaluations under Diagnostic Codes 5285 or 5286.  Also, the 
60 percent evaluation represents the highest evaluation for 
the veteran's disability based on the total duration of 
incapacitating episodes, and the evidence does not 
demonstrate that evaluating chronic orthopedic and 
neurological manifestations would result in a higher 
evaluation.  For example, the August 2000 VA examination 
showed that there was painful motion of the lumbar spine, 
neurological examination was within normal limits with motor 
function described as normal and muscle power described as 
5/5.  Sensation and reflexes were normal and there was no 
muscle atrophy.  Therefore, even assuming that the veteran 
had severe limitation of motion of the lumbar spine, thereby 
warranting a 40 percent evaluation under Diagnostic 
Code 5292, he is not shown to have neurologic manifestations 
that would warrant a separate evaluation that when combined 
with the 40 percent evaluation for limitation of lumbar spine 
motion would warrant in a higher overall evaluation.  More 
specifically, in order to warrant an evaluation in excess of 
the currently assigned 60 percent evaluation under the 
criteria in effect in September 2002, the 40 percent 
evaluation for limitation of lumbar spine motion would need 
to be combined with a 50 percent evaluation for neurologic 
manifestations.  See 38 C.F.R. § 4.25.

Similarly, the August 2003 VA examination did not demonstrate 
that a higher evaluation would be warranted based on 
combining evaluations for chronic orthopedic and neurological 
manifestations.  Again, assuming that the veteran had severe 
limitation of motion of the lumbar spine, thereby entitling 
him to a 40 percent evaluation for the orthopedic 
manifestations of his disability, the neurological 
examination, while showing more abnormal findings than were 
present at the time of the June 1999 VA examination, showed 
that motor function was described as 4/5, but that sensory 
function was within normal limits.  Reflexes were bilaterally 
equal at the knee and ankle at 2 plus.  While the Board does 
observe that the examiner who performed the August 2003 VA 
examination described the veteran as having ankylosis of the 
spine that was in an unfavorable position, that examiner also 
reported complete range of motion, clinical findings that are 
inconsistent with the statement that there was ankylosis of 
the spine.  Therefore, the Board concludes that an evaluation 
in excess of 60 percent is not shown to be warranted based on 
the schedular criteria in effect, effective September 2002.

Lastly, the Board finds that an evaluation in excess of the 
currently assigned 60 percent is not warranted under the 
schedular criteria that became effective in September 2003.  
VA examinations performed in February 2004 and March 2006 do 
not demonstrate that the veteran had unfavorable ankylosis of 
the entire spine, so as to warrant a 100 percent evaluation 
under the general rating formula for diseases and injuries of 
the spine.  Also, as previously indicated, the 60 percent 
evaluation represents the highest schedular evaluation under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  Therefore, an evaluation in excess 
of the currently assigned 60 percent evaluation is not shown 
to be warranted under the criteria that became effective in 
September 2003.

The Board acknowledges that the veteran has indicated that he 
is unemployable as a result of his service-connected back 
disability, the veteran's only service-connected disability.  
In this regard, the Board observes that the October 2005 
rating decision which increased the evaluation for the 
veteran's back disability from 40 percent to 60 percent also 
granted the veteran a total evaluation based on individual 
unemployability due to his service-connected back disability 
from March 25, 2000.  The record does not reflect the 
presence of a Notice of Disagreement with respect to the 
effective date assigned by the October 2005 rating decision 
for the total evaluation based on individual unemployability.  
As such, the RO has acknowledged the veteran's contentions 
concerning the impairment his back disability causes in his 
capacity for performing substantially gainful employment and 
granted the benefit sought by the veteran.


ORDER

An evaluation in excess of 60 percent for degenerative disc 
disease of the lumbar spine is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


